Title: From Thomas Jefferson to Nathaniel Lord, 14 March 1807
From: Jefferson, Thomas
To: Lord, Nathaniel


                        
                            Washington Mar. 14. 07.
                        
                        Th: Jefferson returns his thanks to mr Lord for the pamphlet he has been so kind as to send him, presenting
                            a view of all those who have been honoured by the favorable notice of Harvard college. it is a work which, while gratifying
                            to those particularly named, cannot fail to excite an useful emulation in the minds of those who may wish to be enrolled
                            in it. he thanks mr Lord for the mark of his personal attention, & salutes him with respect.
                    